     Case 3:20-cv-00330-JBA Document 53 Filed 06/19/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                       :
MIA CASTRO, M.D., HEIDI BOULES, M.D,                   :        CIVIL ACTION NO.
ASHLEY ELTORAI, M.D., JODI-ANN                         :        3:20-cv-00330-JBA
OLIVER, M.D., LORI-ANN OLIVER, M.D.,                   :
AND ELIZABETH REINHART, M.D.                           :
                                                       :
                       PLAINTIFFS                      :
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, YALE NEW HAVEN                        :
HOSPITAL, INC., AND MANUEL LOPES                       :
FONTES, M.D.                                           :
                                                       :
                  DEFENDANTS                           :        JUNE 19, 2020
___________________________________________

       YALE UNIVERSITY’S MOTION TO DISMISS, MOTION TO STRIKE AND
                MOTION FOR A MORE DEFINITE STATEMENT

        For the reasons stated in the accompanying memorandum, the defendant, Yale University,

hereby moves, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Rule 7(a) of

the Local Rules of this Court, and the prefiling conference held before the Court on May 13,

2020, to dismiss the plaintiffs’ sex-based employment discrimination and retaliation claims under

Title IX and Title VII asserted in Counts One through Four. Dismissal of all Four Counts is

appropriate for the following reasons. With respect to the Title IX claims:

        1. All Title IX claims must fail because Title IX does not provide a private remedy
           for employment discrimination based on sex;

        2. Drs. Jodi-Ann and Lori-Ann Oliver’s Title IX hostile work environment claims must
           fail because they have not alleged severe or pervasive harassment by Dr. Manuel
           Lopes Fontes;


                           DONAHUE, DURHAM & NOONAN, P.C.
                              C ONCEPT P ARK • 741 BOSTON POST ROAD
                                   G UILFORD , C ONNECTICUT 06437
                             TEL: (203) 458-9168 • FAX: (203) 458-4424
                                          JURIS NO. 415438
  Case 3:20-cv-00330-JBA Document 53 Filed 06/19/20 Page 2 of 4




        3. Dr. Castro, Boules, Lori-Ann Oliver and Jodi-Ann Oliver’s Title IX hostile work
           environment claims must fail because they have not established that Yale University
           was on “actual notice” of any alleged wrongdoing; and

        4. Drs. Eltorai and Castro’s Title IX retaliation claims must fail because they have not
           alleged an adverse employment action necessary to sustain a Title IX claim.

With respect to the plaintiffs’ Title VII claims:

        1. All Title VII hostile work environment claims must fail because the plaintiffs have
           not alleged severe or pervasive harassment by Dr. Fontes;

        2. Dr. Castro, Boules, Lori-Ann Oliver and Jodi-Ann Oliver’s Title IX hostile work
           environment claims must fail because they have not established that Yale University
           was on “actual notice” of any alleged wrongdoing; and

        3. Drs. Eltorai and Castro’s Title VII retaliation claims must fail because they have
           not alleged an adverse employment action necessary to sustain a Title VII claim.

        Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, Yale University also

moves to strike Paragraphs 38 through 61 of the plaintiffs’ Amended Complaint—which describe

in detail several prior and pending sexual misconduct lawsuits brought against Yale University

by parties not involved in the present litigation, as well as findings from a survey regarding sexual

harassment of undergraduate students at Yale University—because all of those allegations are

“irrelevant, immaterial and impertinent” within the meaning of Rule 12(f).

        Pursuant to Rule 12(e) of the Federal Rules of Civil Procedure, Yale University also

moves for a more definite statement of the allegations contained in Paragraphs 69-73, 76-77, 82-

88, 112 and 198, which reference unnamed physicians dubbed Drs. X and Y who have also

allegedly been sexually assaulted by Dr. Fontes. Yale University also moves for a more definite

statement of the allegations contained in Paragraphs 91, 101, 107, 118, 136, 138, 140-141, 146-

147, 151, 157, 161-162, 164, 171, 176, 179, 180, 184, 190, 194-195, 199-201, which reference

various unnamed individuals who have either witnessed the alleged sexual harassment or to whom



                                                 2
  Case 3:20-cv-00330-JBA Document 53 Filed 06/19/20 Page 3 of 4




complaints were made. Without knowing the names of the individuals mentioned anonymously

in all of those paragraphs, Yale University cannot properly respond to the allegations of those

paragraphs.



                                               THE DEFENDANT,
                                               YALE UNIVERSITY


                                         By:                  /s/
                                               PATRICK M. NOONAN – CT00189
                                               KRISTIANNA L. SCIARRA – CT30223
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax:        (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
                                                      ksciarra@ddnctlaw.com




                                               3
  Case 3:20-cv-00330-JBA Document 53 Filed 06/19/20 Page 4 of 4




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                 4
